DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,3,5,6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yukimoto et al. (JP 2003074945A).  Regarding claim 1,  Yukimoto discloses (figures 1 and 2)  a HVAC system that is capable of employing in a vehicle comprising a component (15) within a refrigerant system in a HVAC system; a vibration sensor (22) that generates a vibration signal indicating a vibration of the component; and a controller (20) in communication with the vibration sensor to receive the vibration signal and the refrigerant system, wherein the controller (20) is configured to determine whether the vibration signal corresponds to a predetermined vibration value and for adjusting the operation of the refrigerant system if the vibration signal corresponds to Regarding claims 2 and 3, Yukimoto discloses (figure 2) that the controller (20) and the vibration sensor  (22) is integrated into the same system with the component (15). Regarding claims 5 and 6, Yukimoto discloses that the component (15) comprises a refrigerant control valve such as  expansion valve (15) and the vibration sensor (22) mounted on the expansion valve.  Regarding claim 7, Yukimoto further discloses that the controller adjusts operation of the refrigerant system by adjusting operation of one of a compressor and expansion valve.  (paragraphs 11,12 and 34 )
Claims 1,2,4,7,8,9,11 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williamson et al. (US 2019/0047353A1).  Regarding claims 1,4,8, 11 and 15, Williamson discloses (figures 1-2, paragraphs 33, 35 and 37) vehicle with an HVAC system, the HVAC system comprising a compressor (20) within a refrigerant system in a HVAC system; a vibration sensor that generates a vibration signal indicating a vibration of the component (paragraph 33); and a controller (30) in communication with the vibration sensor to receive the vibration signal and the refrigerant system, wherein the controller (30) is configured to determine whether the vibration signal corresponds to a predetermined vibration value and for adjusting the operation of the refrigerant system if the vibration signal corresponds to the predetermined vibration value (paragraphs 31,32 and 37).  Regarding claims 2 and 9, Williamson discloses (figure 2) that the controller (30) is integrated into the component (20).  Regarding claims 7 and 14, Williamson further discloses (paragraph 32) that the controller (30) adjusts operation of the refrigerant system by adjusting operation of one of a compressor (20).  Regarding claims 16-18, Williamson discloses (paragraph 33) a look up table which is determined Regarding claim 19, Williamson discloses (paragraphs 39 and 42)  that the controller (30) maybe configured or reconfigured, by reprograming or data table adjustment to avoid sustained operation at the nuisance frequency during operation; and maintain the operation for a sustained period at a reduced nuisance frequency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8,9,10,12,13,14,15,16,17,18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yukimoto et al. (JP 2003074945A) in view of Samoto et al. (US 2016/0010924A1).  Regarding claims 8 and 15,  Yukimoto substantially discloses all of Regarding claims 9-10, Yukimoto further discloses (figure 2)  that the controller (20) and the vibration sensor (22) is integrated into the same system with the component (15). Regarding claims 12 and 13, Yukimoto discloses (figure 1) that the component comprises a refrigerant control valve such as  expansion valve (15) and the vibration sensor (22) mounted on the expansion valve (15).  Regarding claim 14, Yukimoto further discloses that the controller adjusts operation of the refrigerant system by adjusting operation of one of a compressor and expansion valve.  Regarding claim 19, Yukimoto discloses (paragraphs 11,12 and 34 ) the abnormal noise eliminating means (20) is activated to adjust the operation of the refrigerant system when the abnormal noise detection means (21,22) and determination means (25,57) detects and determines the noise is abnormal noise.  Therefore, if the vibration signal is  determined not to be an abnormal noise by the determination means (25,57), there will be no need for any refrigerant system adjustment. Yukimoto further discloses (paragraph 61) that when the abnormal noise is no longer detected, the expansion valve is maintained its state. 
Regarding claims 16-18, Yukimoto discloses (paragraph 56,60 and 61) that the controller (25) receives vibration signal, it compares with the abnormal sound data that 

   Alternatively, claims 16-18 can be rejected as followed, if applicant can later persuasively argues that Yukimoto does not disclose a look up table as claimed.
Claims 16-18 re rejected under 35 U.S.C. 103 as being unpatentable over Yukimoto and Samoto as applied to claim 15 above, and further in view of Yukimoto and Samoto substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the controller include a look-up table. Mehta discloses (figure 1 and column 7, lines 52-67 ) a sound controller (150) in an HVAC system can include a look-up table including sound levels based on conditions of the components of the HVAC system for a purpose of controlling the sound level of the HVAC system. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Mehta’s teaching of using look-up table of the vibration level and the corresponding operation conditions in the combination device of Yukimoto and Samoto for a purpose of controlling the vibrations or noise of the HVAC system.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
     Shyu (US 5,203,178A) discloses an air conditioner with reduced noise and a look up table. 
     Meeuwsen (US 9,817,408) discloses a vibration control.
Crane et al. (US 7,743,617) discloses a chiller sound reduction.
  Aizawa (US 20170320372A1) discloses an air conditioner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763